Bantz and Hamilton, JJ. (dissenting). — We have, filed a separate opinion, and concur in finding respondents guilty of contempt, but dissent from the punishment inflicted, and some of the views expressed herein by a majority of the court. This is a proceeding in contempt against the publishers of a newspaper in respect to an article reflecting upon the members of this court, published in relation to a cause then pending. It was conceded at the bar by counsel for Mr. Hughes, one of the publishers, that the article was false, wicked, and harmful; and, although our jurisdiction to punish therefore as a contempt was fully conceded, yet we base our jurisdiction upon the distinct ground that the publication was of a nature calculated and intended to exercise an influence upon the decision of a cause then pending, independently of the law or the evidence produced, and thereby sought unlawfully to interfere with and obstruct the administration of justice. The protection of the citizen against that so-called “liberty of the press,” in false, reckless, and malignant assaults, is ordinarily to be found in a civil action or indictment. Even though the publication be in respect to a court of justice, we are not prepared to hold, nor is it necessary in this case to hold, that such publication can be the lawful subject of contempt proceedings, however harsh and unjust the criticism; provided it does not impute impure motives, and is confined to decisions or transactions entirely past, and contains no element ‘ affecting some cause pending and undetermined. In People v. Wilson, 64 Ill. 214, after announcing the general proposition that published criticisms of decisions, opinions, or official conduct of the court or its members, in regard to cases that have passed beyond the court’s jurisdiction, will not be punishable* as a contempt, and that the judicial and all other departments of the government are open to examination and public discussion, yet the court 'say it is not within the liberty of the press, “to control the administration of justice or influence the decision of pending causes.” And Lawrence, C. J., pertinently observes: a court will, of course, endeavor to remain wholly uninfluenced by publications like that under consideration, but will the community believe that it is able to do so? Can it even be certain in regard to itself? Can- men always be sure of thóir mental poise? A timid man might be influenced to yield, while a combative man would be driven into the opposite direction. Whether the actual influence is on one side or the other, so far as it is felt at all it becomes dangerous to the administration of justice. Even if a court is happily composed of judges of such firm and equal temper that they remain wholly uninfluenced in either direction, nevertheless a disturbing element has been thrown into the council chamber, which it is the wise policy of the law to exclude.” In People v. Stapleton, 33 Pac. Rep. 167, the supreme court of Colorado, in 1893, observed upon this subject: “If the courts of justice, may be publicly assaulted by libel and slander, or otherwise threatened or traduced in respect to causes, civil or criminal, pending before them for hearing or trial, then indeed, no one’s rights are any longer safe, and life, liberty,' and property are held by a feeble tenure in this commonwealth.” Imperfect as judicial examinations may be, both sides have a full opportunity to be heard in open court before judgment is rendered; and more danger is to be apprehended from the power of the press over the courts than from the power of the courts over the press. In view of the nature and tendency of the publication set out in this proceeding, and to which we have already called attention, we are entirely satisfied as to our jurisdiction in this case, and of the guilt of the respondent. The respondent declares under oath that no contempt was, in fact, intended; that, since the publication, he has ascertained the falsity of the charges, and expresses a willingness to publish a full retraction. If, under all the circumstances, the language of the publication, by any fair interpretation, could be harmonized with good faith on the part of the respondent, we might consider ourselves bound by this answer; but the expressions contained in the publication are too direct and full to be overborne by a disclosure now of what were hitherto secret mental reservations. The respondent, Thomas Hughes, has not therefore purged himself of such contempt; but we do not believe the punishment of imprisonment by the court is warranted.